Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 02/15/2022.  Claims 9-28 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 9-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,848,797 in view of Vare et al. (US 2012/0331508), herein Vare. 

Application No. 17/083,101
U.S. Patent No. 10,848,797
9. (Currently Amended) A device for processing a broadcast signal, the device comprising: 
1.  A device for processing a broadcast signal, the device comprising: 

a demodulator to demodulate the broadcast signal; 
a tuner to receive the broadcast signal, 

a decoder to decode data in the demodulated broadcast signal to obtain content data and service guide information, 
a decoder to decode the deinterleaved broadcast signal to obtain content data and service guide information, 

the service guide information including a service fragment including information about a broadcast service and one or more content fragments, 
the service guide information including a service fragment including information about a broadcast service and one or more content fragments, 

a content fragment including information about a program of the broadcast service and role information representing a role of a component for the program, the content fragment further 



a display screen to display program information representing one or more programs based on the service guide information, the program information including first information representing a first role of a first component and second information representing a second role of a second component.



However, the patented claims do not explicitly teach the content fragment further including capability information, wherein the capability information includes a capability value for presentation of a corresponding component.
In an analogous art, Vare, which discloses a system for video distribution, clearly teaches the content fragment further including capability information, wherein the capability information includes a capability value for presentation of a corresponding component. ([0061]-[0068])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by the content fragment further including capability information, wherein the capability 
	Claim 10 of the application corresponds to claim 1 of the patent.
	Claim 11 of the application corresponds to claim 6 of the patent.
	Claim 12 of the application corresponds to claim 1 of the patent in view of Vare.
	Claim 13 of the application corresponds to claim 1 of the patent.
	Claim 14 of the application corresponds to claim 6 of the patent.
Claim 21 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claim 22 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claim 23 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claim 24 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claims 15, 16, 18, 19 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,848,797 in view of Vare et al. (US 2012/0331508) in view of Saarikivi et al. (US 2007/0050820), herein Saarikivi.
Consider claim 15, the patented claims combined with Vare clearly teaches the device for processing a broadcast signal as described above with respect to claim 9.

In an analogous art, Saarikivi, which discloses a system for video distribution, clearly teaches the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program. (Reminders, [0037], [0042])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims combined with Vare by the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program, as taught by Saarikivi, for the benefit of preventing users from missing content of interest.
Claim 16 of the application corresponds to claim 1 of the patent.

Claim 19 of the application corresponds to claim 1 of the patent.
Claim 25 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claim 26 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claim 27 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claim 28 of the application corresponds to claim 1 of the patent in view of Vare paragraphs [0043], [0063], [0065], [0067].
Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,848,797 in view of Vare et al. (US 2012/0331508) in view of Saarikivi et al. (US 2007/0050820) in view of Deshpande (US 2017/0070306).
Consider claim 17, the patented claims combined with Vare and Saarikivi clearly teaches the content data includes one or more components.
However, the patented claims combined with Vare and Saarikivi does not explicitly teach the one or more components including at least one of an audio component, a video component, or a closed caption component, a role of an audio component represents whether the audio component is complete main audio component or not, a role of a video component represents that the video component is for additional video content that is different from primary video content, and a role of a 
In an analogous art, Deshpande, which discloses a system for video distribution, clearly teaches the one or more components including at least one of an audio component, a video component, or a closed caption component, ([0181] Deshpande) a role of an audio component represents whether the audio component is complete main audio component or not, ([0183]-[0192] Deshpande) a role of a video component represents that the video component is for additional video content that is different from primary video content, ([0184]-[0206] Deshpande) and a role of a closed caption component represents whether the closed caption component is for easy reader content. ([0207]-[0211] Deshpande)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims combined with Vare and Saarikivi by the one or more components including at least one of an audio component, a video component, or a closed caption component, a role of an audio component represents whether the audio component is complete main audio component or not, a role of a video component represents that the video component is for additional video content that is different from primary video content, and a role of a closed caption component represents whether the closed caption component is for easy reader content, as taught by Deshpande, for the benefit of transmitting additional information about the components to the receiving device.
Claim 20 of the application corresponds to claim 1 of the patent in view of Deshpande.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 12, 14 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vare et al. (US 2012/0331508), herein Vare, in view of Deshpande (US 2017/0070306).
Consider claim 9, Vare clearly teaches a device for processing a broadcast signal, (Fig. 2) the device comprising: 
(Broadcast transceiver 241, [0040])

a decoder to decode data in the demodulated broadcast signal to obtain content data and service guide information, (Broadcast transmissions are decoded to obtain audio/video content and service guide information, [0040], [0043], [0061].)

the service guide information including a service fragment including information about a broadcast service and one or more content fragments, (The service guide information comprises SG fragments, [0061]-[0068].)

a content fragment including information about a program of the broadcast service, the content fragment further including preview information for the program and capability information, (SG fragments include preview images or clips, and capability information, [0062], [0063].)

wherein the capability information includes a capability value for presentation of a corresponding component; (Capabilities required for the client device to use the service, [0065].) and 

a display screen to display program information representing one or more programs based on the service guide information. (Display 236 displays received content, [0037], [0068], [0160].)

However, Vare does not explicitly teach a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component.

In an analogous art, Deshpande, which discloses a system for video distribution, clearly teaches a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component. ([0175], [0182]-[0212])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Vare by a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second 

Consider claim 11, Vare combined with Deshpande clearly teaches the display screen is configured to display content data for the selected program based on the role information related to the selected program in response to a user input signal for selecting a program of the one or more programs. ([0037] Vare) ([0169], [0172] Deshpande)

Consider claim 12, Vare clearly teaches a method for processing a broadcast signal by a device, the method comprising: 

demodulating the broadcast signal; (Broadcast transceiver 241, [0040])

decoding data in the demodulated broadcast signal to obtain content data and service guide information, (Broadcast transmissions are decoded to obtain audio/video content and service guide information, [0040], [0043], [0061].)

the service guide information including a service fragment including information about a broadcast service and one or more content fragments, (The service guide information comprises SG fragments, [0061]-[0068].)

a content fragment including information about a program of the broadcast service, the content fragment including preview information for the program and capability information, (SG fragments include preview images or clips, and capability information, [0062], [0063].)

wherein the capability information includes a capability value for presentation of a corresponding component; (Capabilities required for the client device to use the service, [0065].) and 

displaying program information representing one or more programs based on the service guide information. (Display 236 displays received content, [0037], [0068], [0160].)

However, Vare does not explicitly teach a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component.

([0175], [0182]-[0212])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Vare by a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component, as taught by Deshpande, for the benefit of informing the receiving device of the role of each component. 

Consider claim 14, Vare combined with Deshpande clearly teaches in response to a user input signal for selecting a program of the one or more programs, displaying content data for the selected program based on the role information related to the selected program. ([0037] Vare) ([0169], [0172] Deshpande)

Consider claim 21, Vare combined with Deshpande clearly teaches the capability value represents video rendering information. ([0043], [0063], [0065], [0067] Vare)

Consider claim 22, Vare combined with Deshpande clearly teaches the capability value represents audio information.  ([0043], [0063], [0065], [0067] Vare)

Consider claim 23, Vare combined with Deshpande clearly teaches the capability value represents video rendering information.  ([0043], [0063], [0065], [0067] Vare)

Consider claim 24, Vare combined with Deshpande clearly teaches the capability value represents audio information.  ([0043], [0063], [0065], [0067] Vare)

Claims 15, 17, 18, 20 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vare et al. (US 2012/0331508), herein Vare, in view of Deshpande (US 2017/0070306) in view of Saarikivi et al. (US 2007/0050820), herein Saarikivi.
Consider claim 15, Vare clearly teaches a device for processing a broadcast signal, (Fig. 2) the device comprising: 

(Broadcast transceiver 241, [0040])

a decoder to decode data in the demodulated broadcast signal to obtain content data and service guide information, (Broadcast transmissions are decoded to obtain audio/video content and service guide information, [0040], [0043], [0061].)

the service guide information including a service fragment including information about a broadcast service and one or more content fragments, (The service guide information comprises SG fragments, [0061]-[0068].)

a content fragment including information about a program of the broadcast service, the content fragment further including preview information for the program and capability information, (SG fragments include preview images or clips, and capability information, [0062], [0063].)

wherein the capability information includes a capability value for presentation of a corresponding component; (Capabilities required for the client device to use the service, [0065].) and 

a display screen to display program information representing one or more programs based on the service guide information, (Display 236 displays received content, [0037], [0068], [0160].) time information representing program start time of the program. (Timeframes of content items, [0063].)

However, Vare does not explicitly teach a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component.

In an analogous art, Deshpande, which discloses a system for video distribution, clearly teaches a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component. ([0175], [0182]-[0212])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Vare by a content fragment including role information representing a role of a component for the program; the program information including first information representing 

However, Vare combined with Deshpande does not explicitly teach the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program.

In an analogous art, Saarikivi, which discloses a system for video distribution, clearly teaches the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program. (Reminders, [0037], [0042])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Vare combined with Deshpande by the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program, as taught by Saarikivi, for the benefit of preventing users from missing content of interest.
	
Consider claim 17, Vare combined with Deshpande and Saarikivi clearly teaches the content data includes one or more components, the one or more components including at least one of an audio component, a video component, or a closed caption component, ([0181] Deshpande) a role of an audio component represents whether the audio component is complete main audio component or not, ([0183]-[0192] Deshpande) a role of a video component represents that the video component is for additional video content that is different from primary video content, ([0184]-[0206] Deshpande) and a role of a closed caption component represents whether the closed caption component is for easy reader content. ([0207]-[0211] Deshpande)

Consider claim 18, Vare clearly teaches a method for processing a broadcast signal by a device, the method comprising: 

(Broadcast transceiver 241, [0040])

decoding the demodulated broadcast signal to obtain content data and service guide information, (Broadcast transmissions are decoded to obtain audio/video content and service guide information, [0040], [0043], [0061].)

the service guide information including a service fragment including information about a broadcast service and one or more content fragments, (The service guide information comprises SG fragments, [0061]-[0068].)

a content fragment including information about a program of the broadcast service, the content fragment including preview information for the program and capability information, (SG fragments include preview images or clips, and capability information, [0062], [0063].)

wherein the capability information includes a capability value for presentation of a corresponding component; (Capabilities required for the client device to use the service, [0065].) and

displaying program information representing the program by a display screen, (Display 236 displays received content, [0037], [0068], [0160].) time information representing program start time of the program. (Timeframes of content items, [0063].)

However, Vare does not explicitly teach a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component.

In an analogous art, Deshpande, which discloses a system for video distribution, clearly teaches a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second role of a second component. ([0175], [0182]-[0212])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Vare by a content fragment including role information representing a role of a component for the program; the program information including first information representing a first role of a first component and second information representing a second 

However, Vare combined with Deshpande does not explicitly teach the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program.

In an analogous art, Saarikivi, which discloses a system for video distribution, clearly teaches the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program. (Reminders, [0037], [0042])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Vare combined with Deshpande by the program information including viewing reservation information representing the program to be viewed from the program start time by reservation, wherein: the display screen is configured to display a message indicating whether to view the program from the program start time, the display screen is configured to display the program in response to a user input signal for viewing the program, as taught by Saarikivi, for the benefit of preventing users from missing content of interest.

Consider claim 20, Vare combined with Deshpande and Saarikivi clearly teaches the content data includes one or more components, the one or more components including at least one of an audio component, a video component, or a closed caption component, ([0181] Deshpande) a role of an audio component represents whether the audio component is complete main audio component or not, ([0183]-[0192] Deshpande) a role of a video component represents that the video component is for additional video content that is different from primary video content, ([0184]-[0206] Deshpande) and a role of a closed caption component represents whether the closed caption component is for easy reader content. ([0207]-[0211] Deshpande)

Consider claim 25, Vare combined with Deshpande and Saarikivi clearly teaches the capability value represents video rendering information. ([0043], [0063], [0065], [0067] Vare)

claim 26, Vare combined with Deshpande and Saarikivi clearly teaches the capability value represents audio information.  ([0043], [0063], [0065], [0067] Vare)

Consider claim 27, Vare combined with Deshpande and Saarikivi clearly teaches the capability value represents video rendering information.  ([0043], [0063], [0065], [0067] Vare)

Consider claim 28, Vare combined with Deshpande and Saarikivi clearly teaches the capability value represents audio information. ([0043], [0063], [0065], [0067] Vare)

Allowable Subject Matter
Claims 10, 13, 16 and 19 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425